Citation Nr: 1613673	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left leg numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION


The Veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the Veteran testified before the undersigned.

In September 2011 and August 2012 the Board remanded the issue for further development.  At the time of the prior remands the issues included the question of entitlement to service connection for left leg numbness.  In June 2014, VA granted entitlement to left femoral cutaneous neuropathy, claimed as left leg numbness, secondary to diabetes mellitus.


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the representative, on behalf of the Veteran, withdrew the issue on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for left leg numbness have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b). 

In November 2015, the Veteran, through his representative, submitted correspondence stating because service connection for left femoral cutaneous neuropathy had been granted there no longer remained an issue in appellate status, and it was requested that the claim be dismissed.  The Board notes that given the June 2014 grant of service connection, the separate claim of entitlement to compensation for left leg numbness pursuant to 38 U.S.C.A. § 1151 (West 2014), was effectively rendered moot.  

Accordingly, no allegation of error of fact or law for appellate consideration remains.  Accordingly, the Board does not have jurisdiction over an appeal, and the claim is dismissed.


ORDER

The appeal as to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1154 (West 2014) is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


